Citation Nr: 0109138	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the partial 
absence of the stomach with anastomotic margin ulcer, 
currently evaluated as 40 percent disabling.

2. What evaluation is warranted for asthma from November 25, 
1998?

3.  Entitlement to service connection for a left elbow 
disability.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sinusitis.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel 


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This appeal arises from a March 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
an increased evaluation for the veteran's stomach disorder.  
This case also arises from an April 1999 rating decision 
which granted service connection for asthma.  While this 
disorder was initially evaluated as noncompensable, in a June 
1999 rating decision the RO assigned a 30 percent disabling.  
The veteran has appealed these evaluations.

The issue of entitlement to service connection for a left 
elbow disability arises from a February 2000 rating decision.  
Also in the February 2000 rating decision, the RO held that 
the veteran had failed to submit the requisite new and 
material evidence required to reopen his previously denied 
claims of service connection for sinusitis and hemorrhoids.  
He has appealed these issues.

Since January 1999, the veteran has contended that his hiatal 
hernia, colon polyps, and diverticulitis are part of his 
service-connected gastric disability.  A review, however, of 
prior rating decisions does not clearly indicate whether the 
RO has ever considered these disorders as a part or a 
residual of his service-connected stomach resection with 
ulcer.  Under the circumstances, these contentions represent 
a claim of entitlement to service connection for these 
disorders.  Therefore these matters are referred to the RO 
for the appropriate action.


REMAND

In March 2000, the veteran alleged that the RO had committed 
a clear and unmistakable error (CUE) in previously denying 
claims of entitlement to service connection for sinusitis and 
hemorrhoids.  Regarding the denial of service connection for 
sinusitis, he asserts that CUE was committed in rating 
decisions of January 1946, February 1946, January 1948, and 
September 1949.  Regarding the denial of hemorrhoids, CUE is 
alleged in the rating decisions of January and February 1946.  
While these issues are not jurisdictionally before the Board, 
they are inextricably intertwined with the claims to reopen 
which have been certified to the Board.  As such, further 
development is in order.

The Board notes further that in November 2000, the President 
of the United States signed into law the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 § 3, Pub. L. 106-475, (to be codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, and 5107).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO 
during the pendency of this appeal, and as these procedures 
are more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Discussed below are instances where the Board finds 
that pertinent evidence may be missing.  On remand, the RO 
should obtain these records.  If these records are not 
available, the RO must inform the veteran in compliance with 
the above noted provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Regarding his claimed left elbow disability, the service 
medical records show that the veteran injured his left elbow 
in March 1944.  A July 2000 letter from James F. Bethea, 
M.D., opined that it "may be possible" that the in-service 
injury "in some way contributed" to the veteran's current 
left elbow problems.  While this opinion raises the 
possibility of a nexus, the language used by Dr. Bethea does 
not place the medical evidence in equipoise.  Still, in light 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and Dr. Bethea's opinion the 
Board finds that findings regarding the etiology of these 
disorders cannot be resolved without further competent 
medical opinion.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claims that hemorrhoids, 
sinusitis, and a left elbow disorder are related to his 
military service.  Without such medical evidence, his claims 
will likely be denied.  The Board further notes that it is 
the veteran's responsibility to present and support a claim 
for benefits, to include providing information on pertinent 
medical records and reporting for a requested VA examination.

The veteran has also alleged that some service medical 
records from 1945 may be missing.  A review of the claims 
file indicates that the RO has made repeated attempts to 
retrieve the service medical records and that the veteran 
himself has obtained and submitted additional service medical 
records.  Thus, it is apparent that rather exhaustive 
attempts have been made to obtain all service medical 
records.  However, in accordance with the Veterans Claims 
Assistance Act of 2000 the Board finds that one last attempt 
should be made by VA in order to ensure that all available 
service medical records are associated with the claims file.  
The veteran should also be informed that he can provide lay 
statements from fellow service-members, friends, and family 
to help support his claims of in-service injury and/or 
chronic post-service symptomatology.  He also can establish 
an injury and symptomatology through contemporaneous evidence 
such as private medical records, news articles, letters home, 
etc.  On remand, the RO should attempt to obtain the types of 
evidence discussed above.  All efforts to develop the record 
must be documented in the claims folder.

Regarding the veteran's claim for an increased evaluation for 
his stomach disability, the last comprehensive 
gastrointestinal examination provided to the veteran was in 
April 1998.  That examiner, however, noted that he did not 
have access to the veteran's claims file and entire medical 
history.  The United States Court of Appeals for Veterans 
Claims (Court) has held that an examination which does not 
consider the veteran's entire medical history is inadequate 
for rating purposes.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  On remand, the veteran should be provided a 
gastrointestinal examination by an examiner who has access to 
all pertinent medical records.

It is noted that the veteran has submitted what appear to be 
medical billing records, prescription lists, and brief 
letters from his private physicians.  However, his actual 
treatment records from these physicians have not been 
associated with the claims file.  These records are 
particularly pertinent especially regarding the veteran's 
asthma disorder as the billing records indicate the veteran 
has been given private pulmonary function tests.  On remand, 
these private records must be obtained and incorporated into 
the claims file.

Finally, the Board notes that the veteran's asthma claim 
stems from the rating decision which initially granted 
service connection.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that in claims dealing with the 
original rating of a service-connected disability, the 
veteran may be assigned separate evaluations for separate 
periods of time based on the facts found in the case.  The 
Board finds that in the current appeal the veteran's service-
connected asthma is entitled to consideration of entitlement 
to a staged rating by the RO.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who has treated him 
for gastrointestinal, respiratory, sinus, 
or left elbow problems.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  The 
RO should specifically attempt to obtain 
treatment records from all identified VA 
sources, as well as Drs. Joseph D. Love, 
Jr., John Papp, Frederic A. Smith, James 
F. Bethea, Linda Plevich, and Joseph A. 
Sheppe.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO should also contact the 
National Personnel Records Center, and/or 
any other appropriate government agency, 
and request that any and all service 
treatment records dated in 1945 be 
forwarded to the RO.  If such records are 
unavailable, the NPRC should be 
specifically requested to so indicate.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain that these records do not exist 
or that further efforts would be futile.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  The veteran should then be afforded 
appropriate VA examinations to determine 
the current nature and etiology of any 
sinus, left elbow, or hemorrhoidal 
disorder.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  Following 
examination, the examiner must express an 
opinion whether it is at least as likely 
as not that hemorrhoids, a sinus 
disorder, and/or any left elbow 
disability is the result of a disease or 
injury that was incurred or aggravated 
in-service.  The appropriate examiner 
should specifically discuss the 
relationship between any current 
sinusitis and his documented 
nasopharyngitis in December 1943.  
Regarding the left elbow, the appropriate 
examiner should discuss the relationship 
between any current left elbow disability 
and the appellant's documented left elbow 
injury in March 1944.  The examination 
reports should be typed.  A complete 
rationale for all opinions expressed must 
be provided.

4.  The veteran should also be afforded 
appropriate VA examinations to determine 
the current severity of his service-
connected partial absence of the stomach 
with anastomotic margin ulcer and asthma 
disorders.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  The respiratory 
examination must include a pulmonary 
function test documenting results of 
forced expiratory volume in one second 
(FEV-1) and forced vital capacity (FVC).  
The respiratory examiner must document 
the frequency of asthma attacks which 
require medical care and the use of 
inhalational/oral bronchodilators, 
oral/parenteral corticosteroids, and/or 
immuno-suppressive medication.  

Regarding the stomach disorder, the 
examiner should fully document the 
veteran's current symptomatology and 
provide an opinion whether this disorder 
is best characterized as moderate or 
severe in degree.  The examination report 
should be typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should then adjudicate whether 
the above referenced rating decisions 
denying service connection for sinusitis 
and hemorrhoids were CUE.  If CUE is not 
found in any of the rating decisions, the 
RO should review whether new and material 
evidence has been submitted to reopen the 
claims of entitlement to service 
connection for sinusitis and hemorrhoids.  

The RO must also readjudicate the claim 
of entitlement to service connection for 
a left elbow disorder, and entitlement to 
increased evaluations for asthma, and a 
partial absence of the stomach with 
anastomotic margin ulcer.  The RO should 
specifically document whether the 
appellant is entitled to staged ratings 
for his asthma disorder under the 
Fenderson decision.  

If the claims of CUE are denied the RO 
should inform the veteran, and provide 
him with information concerning his right 
to appeal.  The appellant is hereby 
informed that the Board does not have 
jurisdiction to adjudicate any CUE claim 
in the absence of both a timely notice of 
disagreement and a timely substantive 
appeal filed after receipt of a statement 
of the case.

Should any other benefit sought on appeal 
remain denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


